                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                            Plaintiff,

       V.                                                       Case No. 19-CR-

TEDMUND BLANKSCHEIN,

                            Defendant.


                                   PLEA AGREEMENT


      1.      The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Laura S. Kwaterski, Assistant

United States Attorney, and the defendant, Tedmund Blankschein, individually and by

attorney Christopher Donovan, pursuant to Rule 11 of the Federal Rules of Criminal

Procedure, enter into the following plea agreement:

                                         CHARGE

      2.      The defendant has also been charged in a one-count information, which

alleges a violation of Title 18, United States Code, Section 371.

      3.      The defendant voluntarily agrees to waive prosecution by indictment in

open court.

      4.      The defendant has read and fully understands the charge contained in the

information. He fully understands the nature and elements of the crime with which he




            Case 2:19-cr-00143-LA Filed 08/13/19 Page 1 of 16 Document 2
has been charged, and the charge and the terms and conditions of the plea agreement

have been fully explained to him by his attorney.

      5.      The defendant voluntarily agrees to plead guilty to the charge set forth in

the Information, which is set forth in full as follows:

              THE UNITED STATES ATTORNEY CHARGES:

            1.      Beginning by at least May of 2013 and continuing until at least
       May of 2017, in the State and Eastern District of Wisconsin, and elsewhere,

                              TEDMUND BLANKSCHEIN

       knowingly conspired with Albert Golant to defraud the United States for
       the purpose of impeding, impairing, obstructing, and defeating the lawful
       functions of the Internal Revenue Service ("IRS") of the U.S. Treasury
       Department in the ascertainment, computation, assessment, and collection
       of the revenue, namely federal income taxes of the defendant and Albert
       Golant's luxury vehicle brokerage businesses, WI Automotive T.R.U.S.T.,
       Lease, Registration, and Consulting LLC, and DOT Automotive of WI LLC.

              2.     To accomplish the goals of this conspiracy, Golant and
       Blankschein committed various overt acts in furtherance of the conspiracy,
       including filing and causing the filing of false federal income tax returns for
       WI Automotive T.R.U.S.T., Lease, Registration, and Consulting LLC, and
       DOT Automotive of WI LLC.

              All in violation of Title 18, United States Code, Section 371.

      6.      The defendant acknowledges, understands, and agrees that he is, in fact,

guilty of the offense charged in the Information. The parties acknowledge and

understand that if this case were to proceed to trial, the government would be able to

prove beyond a reasonable doubt the facts set forth in Attachment A to this plea

agreement. The defendant admits that these facts are true and correct and establish his

guilt beyond a reasonable doubt. The information set forth in Attachment A is provided

for the purpose of setting forth a factual basis for the defendant's guilty plea. It is not a
                                             2

           Case 2:19-cr-00143-LA Filed 08/13/19 Page 2 of 16 Document 2
full recitation of the defendant's knowledge of, or participation in, these offenses.

                                        PENALTIES

      7.       The parties understand and agree that the offense to which the defendant

will enter a plea of guilty carry the following maximum terms of imprisonment and fines:

5 years and $250,000. The count also carries a mandatory special assessment of $100, and

a maximum of 3 years of supervised release. The parties further recognize that a

restitution order may be entered by the court.            The parties' acknowledgments,

understandings, and agreements with regard to restitution are set forth in paragraph 26

of this agreement.

      8.       The defendant acknowledges, understands, and agrees that he has

discussed the relevant statute as well as the applicable sentencing guidelines with his

attorney.

                                         ELEMENTS

      9.       The parties understand and agree that to sustain the charge of conspiring

to defraud the United States, in violation of 18 U.S.C. § 371, as charged in the Information,

the government must prove each of the following propositions beyond a reasonable

doubt:

         First, that the conspiracy to defraud the United States for the purpose of impeding,
         impairing, obstructing, or defeating the lawful government functions of the
         Internal Revenue Service in the ascertainment, computation, assessment, or
         collection of federal income taxes, as charged in the Information, existed; and

         Second that the defendant knowingly became a member of the conspiracy with
         an intent to advance the conspiracy; and

         Third that one of the conspirators committed an overt act in an effort to advance
         the goals of the conspiracy.
                                              3

            Case 2:19-cr-00143-LA Filed 08/13/19 Page 3 of 16 Document 2
                             SENTENCING PROVISIONS

     10.      The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to

the presentence report, including that the presentence report be disclosed not less than

35 days before the sentencing hearing, in favor of a schedule for disclosure, and the filing

of any objections, to be established by the court at the change of plea hearing.

     11.      The parties acknowledge, understand, and agree that any sentence imposed

by the court will be pursuant to the Sentencing Reform Act, and that the court will give

due regard to the Sentencing Guidelines when sentencing the defendant.

     12.      The parties acknowledge and understand that prior to sentencing the

United States Probation Office will conduct its own investigation of the defendant's

criminal history. The parties further acknowledge and understand that, at the time the

defendant enters a guilty plea, the parties may not have full and complete information

regarding the defendant's criminal history. The parties acknowledge, understand, and

agree that the defendant may not move to withdraw his guilty plea solely as a result of

the sentencing court's determination of the defendant's criminal history.

                          Sentencing Guidelines Calculations

     13.      The parties acknowledge, understand, and agree that the sentencing

guidelines calculations included in this agreement represent the positions of the parties

on the appropriate sentence range under the sentencing guidelines. The defendant

acknowledges and understands that the sentencing guidelines recommendations

contained in this agreement do not create any right to be sentenced within any particular

sentence range, and that the court may impose a reasonable sentence above or below the
                                          4
           Case 2:19-cr-00143-LA Filed 08/13/19 Page 4 of 16 Document 2
guideline range. The parties further understand and agree that if the defendant has

provided false, incomplete, or inaccurate information that affects the calculations, the

government is not bound to make the recommendations contained in this agreement.

                                     Relevant Conduct

     14.        The parties acknowledge, understand, and agree that pursuant to

Sentencing Guidelines Manual § 1B1.3, the sentencing judge may consider relevant

conduct in calculating the sentencing guidelines range, even if the relevant conduct is not

the subject of the offenses to which the defendant is pleading guilty.

     15.        For purposes of determining the defendant's offense level under the

sentencing guidelines for the Count in the Information, the parties agree that the tax loss

associated with the defendant's criminal conduct is more than $3.5 million but less than

$9.5 million.

                                    Base Offense Level

     16.        The parties agree to recommend to the sentencing court that the applicable

offense level for the offense charged in the Information is 28 as determined under

Sentencing Guidelines Manual §§ 2T1.9(a), 2T1.1(a)(1), 2T1.1(b)(1), 2T1.1(b)(2), and

2T4.1(J).

                              Role in Offense for Count One

     17.        The parties agree to recommend to the sentencing court that a two-level

decrease be given for a minor role for the offense changed in the Information pursuant to

Sentencing Guidelines Manual § 3B1.2(a).



                                             5

            Case 2:19-cr-00143-LA Filed 08/13/19 Page 5 of 16 Document 2
                              Acceptance of Responsibility

     18.      The government agrees to recommend a two-level decrease for acceptance

of responsibility as authorized by Sentencing Guidelines Manual § 3E1.1(a), but only if

the defendant exhibits conduct consistent with the acceptance of responsibility. In

addition, if the court determines at the time of sentencing that the defendant is entitled

to the two-level reduction under § 3E1.1(a), the government agrees to make a motion

recommending an additional one-level decrease as authorized by Sentencing Guidelines

Manual § 3E1.1(b) because the defendant timely notified authorities of his intention to

enter a plea of guilty.

                             Sentencing Recommendations

     19.      Both parties reserve the right to provide the district court and the probation

office with any and all information which might be pertinent to the sentencing process,

including but not limited to any and all conduct related to the offense as well as any and

all matters which might constitute aggravating or mitigating sentencing factors.

     20.      Both parties reserve the right to make any recommendation regarding any

other matters not specifically addressed by this agreement.

     21.      The government agrees to recommend a sentence of no more than 36

months' imprisonment.

                             Court's Determinations at Sentencing

     22.      The parties acknowledge, understand, and agree that neither the sentencing

court nor the United States Probation Office is a party to or bound by this agreement. The

United States Probation Office will make its own recommendations to the sentencing

                                             6

           Case 2:19-cr-00143-LA Filed 08/13/19 Page 6 of 16 Document 2
court. The sentencing court will make its own determinations regarding any and all

issues relating to the imposition of sentence and may impose any sentence authorized by

law up to the maximum penalties set forth in paragraph 7 above. The parties further

understand that the sentencing court will be guided by the sentencing guidelines but will

not be bound by the sentencing guidelines and may impose a reasonable sentence above

or below the calculated guideline range.

     23.     The parties acknowledge, understand, and agree that the defendant may

not move to withdraw his guilty pleas solely as a result of the sentence imposed by the

court.

                                FINANCIAL MATTERS

     24.     The defendant acknowledges and understands that any and all financial

obligations imposed by the sentencing court are due and payable in full upon entry of

the judgment of conviction. The defendant further understands that any payment

schedule imposed by the sentencing court shall be the minimum the defendant is

expected to pay and that the government's collection of any and all court imposed

financial obligations is not limited to the payment schedule. The defendant agrees not to

request any delay or stay in payment of any and all financial obligations. If the defendant

is incarcerated, the defendant agrees to participate in the Bureau of Prisons' Inmate

Financial Responsibility Program, regardless of whether the court specifically directs

participation or imposes a schedule of payments.

     25.      The defendant agrees to provide to the Financial Litigation Unit (FLU) of

the United States Attorney's Office upon request of the FLU during any period of

                                             7
           Case 2:19-cr-00143-LA Filed 08/13/19 Page 7 of 16 Document 2
probation or supervised release imposed by the court, a complete and sworn financial

statement on a form provided by FLU and any documentation required by the form.

     26.        The defendant agrees to pay restitution to the Internal Revenue Service in

the amount of $5,476,381.00, jointly with his co-conspirator Albert Golant. The defendant

understands that •because restitution for the offense is mandatory, the amount of

restitution shall be imposed by the court regardless of the defendant's financial resources.

The defendant agrees to cooperate in efforts to collect the restitution obligation. The

defendant understands that imposition or payment of restitution will not restrict or

preclude the filing of any civil suit or administrative action.

                          DEFENDANT'S WAIVER OF RIGHTS

     27.        In entering this agreement, the defendant acknowledges and understands

that he surrenders any claims he may have raised in any pretrial motion, as well as

certain rights which include the following:

           a.      If the defendant persisted in a plea of not guilty to the charge against
                   him, he would be entitled to a speedy and public trial by a court or jury.
                   The defendant has a right to a jury trial. However, in order that the trial
                   be conducted by the judge sitting without a jury, the defendant, the
                   government and the judge all must agree that the trial be conducted by
                   the judge without a jury.

           b.      If the trial is a jury trial, the jury would be composed of twelve citizens
                   selected at random. The defendant and his attorney would have a say in
                   who the jurors would be by removing prospective jurors for cause
                   where actual bias or other disqualification is shown, or without cause
                   by exercising peremptory challenges. The jury would have to agree
                   unanimously before it could return a verdict of guilty. The court would
                   instruct the jury that the defendant is presumed innocent until such
                   time, if ever, as the government establishes guilt by competent evidence
                   to the satisfaction of the jury beyond a reasonable doubt.


                                              8

           Case 2:19-cr-00143-LA Filed 08/13/19 Page 8 of 16 Document 2
           c.      If the trial is held by the judge without a jury, the judge would find the
                   facts and determine, after hearing all of the evidence, whether or not he
                   or she was persuaded of defendant's guilt beyond a reasonable doubt.

           d.      At such trial, whether by a judge or a jury, the government would be
                   required to present witnesses and other evidence against the defendant.
                   The defendant would be able to confront witnesses upon whose
                   testimony the government is relying to obtain a conviction and he
                   would have the right to cross-examine those witnesses. In turn the
                   defendant could, but is not obligated to, present witnesses and other
                   evidence on his own behalf. The defendant would be entitled to
                   compulsory process to call witnesses.

           e.      At such trial, defendant would have a privilege against self-
                   incrimination so that he could decline to testify and no inference of guilt
                   could be drawn from his refusal to testify. If defendant desired to do so,
                   he could testify on his own behalf.

     28.        The defendant acknowledges and understands that by pleading guilty he

is waiving all the rights set forth above. The defendant further acknowledges the fact

that his attorney has explained these rights to him and the consequences of his waiver of

these rights. The defendant further acknowledges that as a part of the guilty plea hearing,

the court may question the defendant under oath, on the record, and in the presence of

counsel about the offense to which the defendant intends to plead guilty. The defendant

further understands that the defendant's answers may later be used against the

defendant in a prosecution for perjury or false statement.

     29.        The defendant acknowledges and understands that he will be adjudicated

guilty of the offense to which he will plead guilty and thereby may be deprived of certain

rights, including but not limited to the right to vote, to hold public office, to serve on a

jury, to possess firearms, and to be employed by a federally insured financial institution.



                                               9
           Case 2:19-cr-00143-LA Filed 08/13/19 Page 9 of 16 Document 2
     30.       The defendant knowingly and voluntarily waives all claims he may have

based upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions

of the Sixth Amendment. The defendant agrees that any delay between the filing of this

agreement and the entry of the defendant's guilty plea pursuant to this agreement

constitutes excludable time under the Speedy Trial Act.

                                 GENERAL MATTERS

     31.       The parties acknowledge, understand, and agree that this agreement does

not require the government to take, or not to take, any particular position in any post-

conviction motion or appeal.

     32.       The parties acknowledge, understand, and agree that this plea agreement

will be filed and become part of the public record in this case.

     33.       The parties acknowledge, understand, and agree that the United States

Attorney's office is free to notify any local, state, or federal agency of the defendant's

conviction.

                          Further Action by Internal Revenue Service

     34.       Nothing in this agreement shall be construed so as to limit the Internal

Revenue Service in discharging its responsibilities in connection with the assessment and

collection of any additional tax, interest, and penalties due from the defendant or his

businesses as a result of the defendant's conduct giving rise to the charges alleged in the

information.




                                            10
           Case 2:19-cr-00143-LA Filed 08/13/19 Page 10 of 16 Document 2
            EFFECT OF DEFENDANT'S BREACH OF PLEA AGREEMENT

     35.          The defendant acknowledges and understands if he violates any term of

this agreement at any time, engages in any further criminal activity prior to sentencing,

or fails to appear for sentencing, this agreement shall become null and void at the

discretion of the government. The defendant further acknowledges and understands that

the government's agreement to dismiss any charge is conditional upon final resolution of

this matter. If this plea agreement is revoked or if the defendant's conviction ultimately

is overturned, then the government retains the right to reinstate any and all dismissed

charges and to file any and all charges which were not filed because of this agreement.

The defendant hereby knowingly and voluntarily waives any defense based on the

applicable statute of limitations for any charges filed against the defendant as a result of

his breach of this agreement. The defendant understands, however, that the government

may elect to proceed with the guilty plea and sentencing. If the defendant and his

attorney have signed a proffer letter in connection with this case, then the defendant

further acknowledges and understands that he continues to be subject to the terms of the

proffer letter.

                        VOLUNTARINESS OF DEFENDANT'S PLEA

     36.          The defendant acknowledges, understands, and agrees that he will plead

guilty freely and voluntarily because he is in fact guilty. The defendant further

acknowledges and agrees that no threats, promises, representations, or other

inducements have been made, nor agreements reached, other than those set forth or

referenced in this agreement, to induce the defendant to plead guilty.

                                             11
           Case 2:19-cr-00143-LA Filed 08/13/19 Page 11 of 16 Document 2
                               ACKNOWLEDGMENTS

I am the defendant. I am entering into this plea agreement freely and voluntarily. I am
not now on or under the influence of any drug, medication, alcohol, or other intoxicant
or depressant, whether or not prescribed by a physician, which would impair my ability
to understand the terms and conditions of this agreement. My attorney has reviewed
every part of this agreement with me and has advised me of the implications of the
sentencing guidelines. I have discussed all aspects of this case with my attorney and I
am satisfied that my attorney has provided e ective assistance of counsel.


                                         frI)/
Date:
                                        TEDMUND BLANKSCHEIN
                                        Defendant

I am the defendant's attorney. I carefully have reviewed every part of this agreement
with the defendant. To my knowledge, my client's decision to enter into this agreement
is an informed and voluntary one.



Date:
                                        CHRISTOPHER DONOVAN
                                        Attorney for Defendant


For the United States of America:



Date:   sq     31(                       41      *I
                                    e
                                    r- MATTHEW D. KR
                                        United States Attorney



Date: is/        2-011
                                         AURA S. K ATERSKI
                                        Assistant United States Attorney




                                          12
             Case 2:19-cr-00143-LA Filed 08/13/19 Page 12 of 16 Document 2
                                      Attachment A

       Background: Since approximately 2005, Albert Golant, who is also known as Alex
Golant ("Golant"), has been involved in the business of purchasing luxury vehicles in the
United States and shipping them overseas to foreign buyers. These cars were generally
shipped to individual buyers in China, Russia, and Africa. This was a very lucrative
business. For example, a BMW X5 Luxury Crossover SUV, which costs $103,000 when
purchased in the United States, will cost $330,000 in China. Golant's luxury vehicle
sale/ export businesses are WI Automotive T.R.U.S.T. Lease, Registration, and
Consulting, LLC, which did business under the name Timeless Auto Group ("WI
Automotive T.R.U.S.T."), DOT Automotive of WI, LLC ("DOT Automotive"), and
Reliable Car Source ("Reliable").

         Golant's businesses received funds to purchase vehicles from overseas customers
either directly from the buyers or through "vehicle brokers," who act as customer
intermediaries in the United States. Typically, Golant purchased the luxury vehicles after
he had received the funds for the purchase. Once Golant, or others working on his behalf,
purchased the luxury vehicles in the United States, Golant arranged for them to be
shipped either directly overseas to the customer or to a vehicle broker, who was generally
located on either the east or west coast. Luxury automobile manufacturers have
attempted to curb such activity by establishing guidelines for dealerships to prevent
salespersons at the dealerships from engaging in the practice. To circumvent these
guidelines, Golant used "straw buyers" to purchase the vehicles. A straw buyer is an
individual recruited to purchase luxury vehicles in his or her name and then transfer the
title of the vehicle to Golant for export. Typically, Golant provided the straw buyer with
a cashier's check to pay for the vehicle outright. After purchasing the vehicle, the straw
buyer would sign over the title to Golant or one of his associates and the vehicle would
be shipped overseas. Alternatively, Golant directed the straw buyer to finance the
purchase of the vehicle in his or her name. Golant agreed to pay off the vehicle loan
within months, after the straw buyer signs over the title for the vehicle to Golant or one
of his associates. On some occasions, Golant paid off the loans obtained in the straw
buyers' names in their entirety. On at least 50 occasions, Golant did not pay off the loans
in the straw buyer's name, ultimately resulting in losses to the financial institutions.

       Additionally, on some occasions Golant provided his straw buyers with false and
fraudulent financing applications to present to the dealership when purchasing a luxury
vehicle. Again, on some occasions, Golant paid off the loan in the straw buyer's name as
promised. On other occasions, however, Golant paid off only a part of the loan in the
straw buyer's name and then refused to make additional payments on the loan, causing
losses to the banks and lenders. Golant's bank records reveal tens of millions of dollars
in cashier's checks written to dozens of straw buyers Golant used to purchase luxury
vehicles.


                                            13
         Case 2:19-cr-00143-LA Filed 08/13/19 Page 13 of 16 Document 2
        Golant engaged in a fraudulent scheme in which he obtained funds from
customers, vehicle brokers, lenders, and investors to arrange for the purchase of specific
luxury vehicles and diverted those funds to his own personal benefit. Golant obtained
funds from third parties by representing that the funds would be used to purchase
specific luxury vehicles. Golant and others acting on his behalf, including Blankschein,
used the funds to gamble, to pay off gambling debts, to provide funds to professional
gamblers to gamble on his behalf, to pay off prior loans, and to satisfy obligations to other
clients. On certain occasions, Golant never purchased the specific luxury vehicle and did
not return the funds. On other occasions, Golant purported to sell the same luxury
vehicle to multiple clients at the same time. On still other occasions, Golant obtained
funds from investors, lenders, and clients for the purchase of luxury vehicles that he knew
had already been sold and exported. To date, case agents have traced at least $30 million
of customer funds Golant obtained that went directly to casinos and professional
gamblers, and have identified at least $46 million in funds gambled by Golant and his
associates, including Blankschein. To date, the government has identified at least $17
million in losses from victim clients, investors, lenders, and financial institutions.

        Tax Fraud Conspiracy: In 2013, after Golant had a falling out with his former
business partner, Golant approached Blankschein and proposed forming luxury vehicle
brokerage businesses together. Since 2011, Blankschein had acted as a straw buyer and
then a recruiter of straw buyers for Golant and his businesses. In May of 2013, at Golant's
direction, Blankschein formed WI Automotive T.R.US.T. and DOT Automotive.
Blankschein was listed as the sole owner and president of both businesses. Blankschein
was responsible for opening the business bank accounts and conducted many of the
businesses banking transactions. Blankschein was also a major recruiter of straw buyers
for WI Automotive T.R.U.S.T. and DOT Automotive. Nonetheless, Golant controlled the
day-to-day operations of WI Automotive T.R.U.S.T. and DOT Automotive and directed
Blankschein regarding all business decisions. Both Golant and Blankschein had control
over multiple business and personal bank accounts that they used to divert corporate
receipts, which were supposed to be used to purchase specific luxury vehicles. The
business accounts were typically setup by Blankschein and then Golant was either added
as a signor at a later date or given access to the accounts online. Golant and Blankschein
both diverted corporate funds to gamble and to purchase personal items such as
expensive jewelry.

       In the spring of 2014, Golant and Blankschein retained the services of S.R. and his
business, R&A, to provide bookkeeping and tax preparation services for their businesses.
S.R. stated that both Golant and Blankschein were involved in the tax preparation and
filing process. R&A employees prepared general ledgers and corporate tax returns
(Forms 1120) for WI Automotive T.R.U.S.T. and DOT Automotive based upon business
bank account statements provided by Golant and Blankschein. Golant and Blankschein,
however, failed to provide R&A with records for all of the bank accounts used by the
businesses and, thereby, concealed true income of the businesses.

                                            14
          Case 2:19-cr-00143-LA Filed 08/13/19 Page 14 of 16 Document 2
        R&A employees entered the business bank statements into Quicken and then
contacted Golant to classify transactions into different expense categories. According to
R&A employees, they relied heavily on Golant's representations regarding the
disposition of the withdrawals from the business bank accounts when classifying them
for tax purposes. Many of the withdrawals from the business bank accounts were, in fact,
used to fund Golant's, Blankschein's and others' gambling activity at casinos and to make
personal purchases, including Golant's purchases of expensive jewelry; however, Golant
told R&A employees that those withdrawals were used to purchase vehicles and that the
withdrawals should be deducted as expenses on the corporate tax returns.

        Golant and Blankschein further concealed that they were gambling with corporate
funds by laundering the funds through multiple bank accounts. For example, when
Golant planned gambling trips, he would conduct transfers, or direct Blankschein to
conduct transfers, from WI Automotive T.R.U.S.T. or DOT Automotive business bank
accounts to bank accounts maintained by third parties. Frequently, the wire transfers of
funds for gambling were disguised as payments for luxury vehicles and the memo line
of the transfer paperwork would reference a luxury vehicle, e.g., "HSE Range Rover" or
"additional Volvo." After receiving the wire transfers, Golant's associates, including
Blankschein, would withdraw the transferred funds from the accounts as directed by
Golant, and the funds would be used to gamble. For example, on March 16, 2016,
Blankschein transferred $200,000 from WI Automotive T.R.U.S.T.'s Citibank to his
personal Citibank account, knowing that these funds were received from WI Automotive
T.R.U.S.T.'s customers for the purchase of specific luxury vehicles. On that same date,
Blankschein withdrew the $200,000 from his personal account and purchased a cashier's
check, number 190786978, payable to L'Auberge Casino in Louisiana. Blankschein,
Golant, and other co-conspirators gambled with these funds at the L'Auberge casino in
Louisiana on March 16, 2016. Golant and Blankschein knew the funds they were diverting
from WI Automotive T.R.U.S.T. and DOT Automotive to gamble were corporate receipts
and were meant to be used to purchase specific luxury vehicles and Golant and
Blankschein failed to disclose to R&A all of the corporate receipts they diverted for
gambling activity.

       As a result, the tax returns prepared by R&A for DOT Automotive and Wisconsin
Automotive T.R.U.S.T. substantially overstated the expenses of the businesses by
including as business expenses millions of dollars of corporate funds that Golant and
Blankschein diverted to personal use, primarily for gambling activity. R&A prepared tax
returns (Forms 1120) for DOT Automotive for the years 2013 and 2014. However, only
the 2014 tax return was submitted to the IRS. According to S.R., on August 31, 2015 he e-
mailed a copy of the 2014 return to Golant with instructions for Golant to review the
return and, if accurate, to sign it. Golant forwarded the return to Blankschein.
Blankschein signed the return, sent it to Golant, who then forwarded it to S.R. R&A
prepared tax returns (Forms 1120) for Wisconsin Automotive T.R.U.S.T. for the years

                                           15

         Case 2:19-cr-00143-LA Filed 08/13/19 Page 15 of 16 Document 2
2013-2015. Only the 2015 return was submitted to the IRS. No tax returns were prepared
or filed for either business for 2016.

        Based on an analysis of records for bank accounts maintained by Golant,
Blankschein, and their businesses, casino records, and records of third parties associated
with Golant and Blankschein, the IRS determined that Golant and Blankschein
underreported the income for their businesses by more than $12 million. This resulted in
a tax loss to the United States Government of more than $5.4 million. The following is a
breakdown of the unreported income and tax due and owing:

                    2014           2015               2016          2017            Total
 Unreported
                 $194,527.68    $214,407.73       $8,040,711.95 $4,154,761.55   $12,604,408.91
 income
 Unreported
                  $48,027.00    $41,548.00        $3,337,527.00 $2,049,279.00   $5,476,381.00
 taxes




                                             16
         Case 2:19-cr-00143-LA Filed 08/13/19 Page 16 of 16 Document 2
